PER CURIAM.
This is an appeal from a summary judgment in a foreclosure suit brought by the lender, appellee James D. Evans.
The borrower was Canaan Missionary Baptist Church. & Religious Center, Inc., which defaulted in the foreclosure action. Appellant Bess Johnson is an officer and director of the corporation (who also made a loan to the church), who contends that the church pastor and corporate president, Thedford Johnson, did not have authority, or at least properly documented authority, to enter into the mortgage loan transaction.
First, we do not see how Ms. Johnson has standing to raise this defense on behalf of the church, which was joined as a defendant and has defaulted. Second, assuming that hurdle could be surmounted, we think affirmance is called for under the logic of Ocean Bank of Miami v. Inv-Uni Investment Corp., 599 So.2d 694 (Fla. 3d DCA 1992).
Affirmed.